GRAY, J.
This cause is in this court on appeal by the defendant from a conviction in the circuit court of Barry county upon a charge of violating the Local Option Law. The cause was tried before a jury and a verdict of guilty was returned. The record shows that on the same day the defendant filed a motion for new trial, and which was by the court overruled, and thereupon the defendant filed an application for, and was allowed an appeal.
The record discloses that no judgment was entered upon the verdict of the jury. Appeals in criminal cases are provided for from final judgments only. [State v. Holland, 160 Mo. 667, 61 S. W. 620; State v. Hodges, 207 Mo. 517, 106 S. W. 51.]
Upon this state of the record, it is apparent that the appeal was prematurely taken. It is therefore ordered that the submission of this appeal be and is *711hereby set aside and tbe cause remanded to tbe circuit court of Barry county, with directions to cause tbe appellant to be brought before tbe court, and to enter judgment against tbe defendant on tbe verdict of tbe jury.
All concur.